Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EX PARTE QUAYLE ACTION

Claims 1-36 of T. Watanabe et al., US 16/440,347 (Jun. 13, 2019) are pending.  Claims 26 and 29-34 to the non-elected invention of Groups III is maintained as withdrawn from consideration.  Claims 1-25, 27, 28, 35 and 36 are in condition for allowance.  

This application is in condition for allowance except for the presence of claims 26 and 29-34 directed to an invention non-elected with traverse. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.  MPEP § 821.01 (paragraph 8.03).  The prosecution of this case is closed except for consideration of the above matter.

Election/Restrictions 

Applicant previously elected Group I, claims 1-9, 12, 13, 27, 28, 35 and 36, with traverse in the Reply to Restriction Requirement filed on September 30, 2020.  The restriction was revised in the Office action mailed on January 1, 2021.  Claims 10, 11, 14-26 and 29-34 to the non-elected inventions of Groups II and III are maintained as withdrawn from consideration pursuant to 37 CFR 1.142(b).  The Restriction Requirement as set forth in the Office action mailed on January 21, 2021 is maintained as Final.  


Rejoinder

Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), the invention of Groups (II) (claims 10, 11, 14-25), which include the limitations of allowable claim 1, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 

Claims 26 and 29-34, directed to the invention of Group (III) do not require all the limitations of an allowable product claim, and are NOT been rejoined.  MPEP § 821.04(b).  

Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups (I) and (II) as set forth in the Office action mailed on January 21, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Withdrawal Claim Rejections 35 U.S.C. 112(b)

Rejection of claims 1-9, 12, 13, 27, 28, 35 and 36 under 35 U.S.C. 112(b) as indefinite on the grounds that the claim 1 recitation of “(R1R2R3Si1/2)a(R4R5SiO2/2)b(R6Si3/2)c(Si4/2)d(O1/2R7)e(O1/2H)f (1)” is unclear with respect to the meaning of “(O1/2R7)e(O1/2H)f” and with respect to the meaning of R7, R4 and R5 is withdrawn for the following reasons.  

Applicant has amended claim 1 to clearly define the meaning of R4 and R5.  

With respect to R7, Applicant argues that the recitation of “(O1/2R7)e(O1/2H)f” in formula (1) would be clear to one of ordinary skill.  Applicant argues in the June 3, 2022 Reply that the expression of “O1/2” is used for indicating that (O1/2R7) and (O1/2H) are ends of an Si unit of formula (1). Applicant argues that the notation of "Si" is omitted in (O1/2R7) and (O1/2H) in order to indicate that the (O1/2R7) and (O1/2H) can be bonded to any Si unit within formula (1).  Upon such bonding, the H or R7 share "1/2" of an O with the other Si-containing group of formula (1) to which the (O1/2R7) and (O1/2H) are attached.  In the supplemental reply filed on July 20, 2022, Applicant cites a number of US patents that disclose formulae that employ this nomenclature.  For example, Applicant cites US 7,019,069 (2006), which recites a claim 1 formula comprising (O1/2R’)2 in which the Si atom is omitted.  In view of Applicant’s citation to US patents employing this nomenclature, one of skill in the art would understand its meaning as claimed and the rejection is withdrawn.  


Statement of Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  Claims 1-25, 27, 28, 35 and 36 are free of the art of record and meet the requirements of § 112.  

The closest art of record to the formula of claim 1 is G. Kim et al., US 2019/0119538 (2019) (“Kim”).  In embodiment 29, Kim discloses an organopolysiloxane of the  formula represented by the formula (1) (

(RB3SiO1/2)w(RB2SiO2/2)x(RBSiO3/2)y(SiO4/2)z 

Kim at page 2, [0040].  Kim does not teach or suggest at least the claim 1 limitation of “wherein the alkoxy group is present in the polyorganosiloxane at a content in a range of from 0.07 to 4% by weight based on total polyorganosiloxane weight”.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622